EXHIBIT 32(b) CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 In connection with Cavalier Homes, Inc. (the “Company”) Quarterly Report on Form 10-Q for the period ended June 30, 2007 (“Report”), the undersigned certifies that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: July 26, 2007 By: /s/ Michael R. Murphy Michael R. Murphy Chief Financial Officer A signed original of this written statement required by Section 906 has been provided to Cavalier Homes, Inc. and will be retained by Cavalier Homes, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
